

116 HR 2978 IH: National Historical Publications and Records Commission Reauthorization Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2978IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Connolly (for himself, Mr. Meadows, Mr. Price of North Carolina, and Mr. Cummings) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 44, United States Code, to reauthorize the National Historical Publications and
			 Records Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Historical Publications and Records Commission Reauthorization Act of 2019. 2.Reauthorization of National Historical Publications and Records Commission (a)Composition of CommissionSection 2501(a) of title 44, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by striking 15 and inserting 16; and (2)in paragraph (2)—
 (A)in subparagraph (E), by striking ; and and inserting a semicolon; and (B)by adding at the end the following:
						
 (G)the Council of State Archivists; and. (b)Authorization of appropriationsSection 2504(g)(1) of title 44, United States Code, is amended to read as follows:
				
 (g)(1)Authorization of appropriationsFor the purposes specified in this section, there is hereby authorized to be appropriated to the National Historical Publications and Records Commission $15,000,000 for each of fiscal years 2020 through 2025..
			